Opinion by
Walker, J.
At the hearing three witnesses were called. One, the superintendent of the plant of the exporters of the .leather in issue, and who are tanners of leather, testified as to the various processes glove leather is subjected to, with the result that the natural grain of the leather shows up. The other two witnesses, the assistant factory superintendent of the plaintiff-company, and a leather salesman with years of experience, testified that the leather in issue is finished glove leather. Two samples were received in evidence and examination of these reveals that they contain what might, to the layman, be considered a grained or pebbly effect. From the record presented, the court was satisfied that the leather in issue consists of soft, tanned, finished glove leather, made from cowhides, and that it has not been grained. The claim at 15 percent under paragraph 1530 (b) (5) as amended by T. D. 49753 was therefore sustained.